Exhibit 10.25

MUTUAL TERMINATION OF

COLLABORATION AGREEMENT

WHEREAS, EntertainmentXpress, Inc. (“Ent-X”), a California corporation and a
subsidiary of Public Media Works, Inc., a Delaware corporation (“PMW”), PMW, and
3D Mediacast, Inc., (“3DMC”), a Florida corporation, entered into a
Collaboration Agreement (“Agreement”), effective as of July 5, 2010;

WHEREAS, the parties desire to mutually terminate the Agreement effective as of
January 12, 2011;

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree to terminate the Agreement as of
January 12, 2011 and no party shall have any obligation to any other party under
the Agreement.

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

3D Mediacast, Inc.

64 SE 7th Avenue

Delray Beach, Florida 33483

FAX: (973) 227-2539

 

EntertainmentXpress, Inc.

2330 Marinship Way Ste. #301

Sausalito, California 94965

FAX: (415) 729-8021

By:  

/s/    David Goodman

  By:  

/s/    Martin W. Greenwald

  David Goodman, President     Martin W. Greenwald    

Public Media Works, Inc.

2330 Marinship Way Ste. #301

Sausalito, CA 94965

FAX: (415) 729-8021

    By:  

/s/    Martin W. Greenwald

      Martin W. Greenwald, CEO